Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 
Claim Status
This office action is in response to applicant’s filing on 08/16/2022. Claims 19-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl (US Patent 3095965) and further in view of Fisher (US Pub 20100307116).

Regarding Claim 19, Stahl discloses a method of assembling a storage assembly (Fig. 1, the complete case assemble), the method comprising: 
providing an insert (16-Fig. 1) having a width and a length (Fig. 2, platform 16 has a width and length), the insert comprising one or more cavities (Fig. 3, portion 75 and T-shaped trough 65) configured to receive one or more components (Fig. 2, portion 75 receives razor blades and T-shaped trough 65 receives a safety razor); 
providing a case (Fig. 2, assemble of cover 14 and base 12) comprising a top portion and a bottom portion (Fig. 2, cover 14 is the top and base 12 is the bottom), wherein the bottom portion of the case defines a compartment (Fig. 2, base 12 is hollow) configured to removably receive (Fig. 1, platform 16 is received within base 12 and Column 7, lines 67-71, platform 16 is removably received inserted in the base),
deforming the insert (Figs. 1 and 2, Column 2, lines 66-70, examiner notes that, in order to hold the platform within the base, a deformation of the platform would occur where the studs are inserted into the openings of the platform);
 inserting the deformed insert into the opening of the compartment (Fig. 4, the platform 16 is inserted into base 12); 
placing the one or more components of the shaving razor system into the one or more cavities in the insert (Column 1, lines 9-11, safety razor and razors must be placed within corresponding portions of the case); and 
securing the top and bottom portions of the case together (Column 2, lines 59-65, latch holds the cover in the closed position).
However, Stahl is silent regarding the case comprising an opening for receiving the insert having a width that is less than the width of the insert and a length less than the length of the insert.
Fisher teaches a case (10-Fig. 1) comprising an opening (Fig. 2, bottom tray 14 has and opening) for receiving an insert (12-Fig. 2) having a width that is less than the width of the insert and a length less than the length of the insert (Figs. 3-5 and paragraph [0039], top tray 12 must have a larger width and length dimension than that bottom tray 14, so that the respective corners 86 and 87 top tray 12 can deform and snap into respective grooves 80 and 81 of bottom tray 14).
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the case of Stahl, to have incorporated an tray or platform which is snap fitted into the case, as taught by Fisher, so to constrain an insert of platform into a case, in order to prevent the accidental removal of the insert or platform from the case.

Regarding Claim 20, Stahl and as modified by Fisher in the parent claim, Stahl further discloses:
separating the top and bottom portions of the case (Fig. 2, cover 14 and base 12 are separated); 
removing the one or more components of the shaving razor system from the one or more cavities in the insert (Column 2, lines 55-58, cleaning of the platform would require the safety razor and blades to be removed from the platform); 
deforming the insert sufficiently to remove the insert from the compartment of the bottom portion of the case (Fig. 2, Column 2, lines 66-70, platform 16 must deform to allow platform 16 to be removed off the studs); 
cleaning the insert (Column 2, lines 51-59); 
deforming the insert sufficiently to insert the insert back into the opening of the compartment (Fig. 2, Column 2, lines 66-70, platform 16 must deform to allow platform 16 to be inserted onto the studs); and 
placing the one or more components of the shaving razor system back into the one or more cavities in the insert (Column 1, lines 9-11, reassembly of the case would include placing a razor and blades back into the case, in order to have case for containing a razor and blades).

Response to Arguments
Applicant’s arguments, see 103 rejection on pages 4-6, filed 08/16/2022, with respect to the rejection(s) of claim(s) 19-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fisher (US Pub 20100307116).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        08/23/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731